            Case 5:21-cv-04062-JMG Document 1 Filed 09/13/21 Page 1 of 6




ROBERT J. COSGROVE, ESQ.
rcosgrove@wcmlaw.com (E-mail)
Attorney ID # 204665
Wade Clark Mulcahy LLP
1515 Market Street, Suite 2050
Philadelphia, PA 19102
(267) 239-5526 (Phone)                          Attorneys for S&F Logistics, LLC
Our File No.: 372.13239                         and John McCollum
______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


VICTOR HUGO SILVESTRE GARCIA,             :                  Civil Division
                                          :
                        Plaintiff,        :
                                          :
            v.                            :                  No. 21-cv-4062
                                          :
S&F LOGISTICS, LLC, JOHN MCCOLLUM,        :
and JOHN DOE(S),                          :
                                          :
                        Defendant.        :
_________________________________________ :

                                   NOTICE OF REMOVAL

TO:    THE UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       Defendants, S&F Logistics, LLC and John McCollum (“Defendants”), through their

attorneys, Wade Clark Mulcahy, LLP, hereby file a Notice of Removal of this case from the Court

of Common Pleas of Pennsylvania, Philadelphia County, to the United States District Court for

the Eastern District of Pennsylvania, and in support hereof, avers as follows:

                                       Procedural Posture

       1.      On or about August 10, 2021, plaintiff Victor Hugo Silvestre Garcia (“Garcia”)

commenced a civil action by filing a Complaint in the Court of Common Pleas of Pennsylvania,




                                           Page 1 of 6
              Case 5:21-cv-04062-JMG Document 1 Filed 09/13/21 Page 2 of 6




Philadelphia County, Civil Division, Docket No. 210800737. See Exhibit A: Garcia’s

Complaint.

         2.      The Complaint alleges that Garcia suffered injuries which are or may be permanent

in nature in an incident that occurred on August 12, 2019, where Garcia was rear-ended by the

Tractor Trailer driven by McCollum. See Ex. A at ¶ 39, 40, 41.

                                             The Parties

         3.      Garcia is an adult individual who resides at in Matamoros, Tamaulipas, Mexico.

See Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010).

         4.      S&F Logistics, LLC is a limited Liability Company with its headquarters located

at 16360 Industrial Drive, Milford, Virginia 22514. See Zambelli Fireworks Mfg. Co., Inc. v.

Wood, 592 F.3d 412, 419 (3d Cir. 2010).

         5.      John McCollum is an adult individual who resides at 420 Joann Road, Somerville,

Tennessee 38068. See Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 419 (3d Cir.

2010).

                              Removal Based On Diversity Jurisdiction

         6.      28 U.S.C. § 1441(a) provides, in pertinent part, that “any civil action brought in a

State court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant . . . to the district court of the United States for the district and division

embracing the place where such action is pending.”

         7.      The party seeking removal is proper as he is a defendant in this action.

         8.      The federal district court, Eastern District of Pennsylvania, is proper as its

jurisdiction includes Philadelphia County, PA where the action is pending.




                                             Page 2 of 6
            Case 5:21-cv-04062-JMG Document 1 Filed 09/13/21 Page 3 of 6




       9.      Further, 28 U.S.C. § 1332(a)(1) states that “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different States.”

       10.     The above-described civil action is one in which this Court has original jurisdiction

pursuant to 28 U.S.C. § 1332, based upon the fact that S&F Logistics, LLC and John McCollum

do not share a state of citizenship with Garcia and the amount in controversy exceeds $75,000.

       11.     First, Garcia is diverse from S&F Logistics, LLC and John McCollum because he

is a citizen of Mexico and S&F Logistics, LLC is headquartered in Virginia and McCollum is a

citizen of Tennessee.

       12.     Second, the amount in controversy exceeds $75,000. Garcia asserts damages “in an

amount in excess of Fifty Thousand ($50,000.00) Dollars”, together with costs, attorney fees,

punitive damages. See Ex. A. As such, based on the averments in the complaint and, upon

information and belief, the amount in controversy exceeds $75,000.

       13.     Accordingly, this action may be removed to this Court by Notice pursuant to 28

U.S.C. § 1441 and § 1446.

                                      Timeliness of Removal

       14.     Pursuant to 28 U.S.C. § 1446(C)(3), “if the case stated by the initial pleading is not

removeable, the notice of removal may be filed within 30 days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may be first ascertained that the case is one which is or has become removable.”

       15.     Service of this Notice of Removal has been filed within thirty (30) days after

Defendants were served with Garcia’s complaint on September 3, 2021, which was the first paper

from which Defendants could ascertain that the case is one which is removable.



                                            Page 3 of 6
            Case 5:21-cv-04062-JMG Document 1 Filed 09/13/21 Page 4 of 6




                                               Notice

          16.   Written notice of the filing of this Notice of Removal has been given to all adverse

parties in accordance with 28 U.S.C. § 1446(d) and is noted in the certificate of Service annexed

hereto.

          17.   Promptly after filing in this Court and the assignment of a Civil Action Number, a

Notice of Removal will be filed with the Court of Common Pleas of Pennsylvania, Philadelphia

County in accordance with 28 U.S.C. § 1446(d).

          18.   Copies of all process, pleadings, and orders served upon Yan are attached hereto in

accordance with 28 U.S.C. § 1446(a).

                                     Non-Waiver of Defenses

          19.   By removing this action from the Court of Common Pleas, Philadelphia County,

Defendants do not waive any defenses available to them.

          20.   By removing this action from the Court of Common Pleas, Philadelphia County,

Defendants do not admit any of the allegations in Garcia’s Complaint.




                                            Page 4 of 6
          Case 5:21-cv-04062-JMG Document 1 Filed 09/13/21 Page 5 of 6




       WHEREFORE, Yan prays that he may affect the removal of this action from the Court of

Common Pleas of Pennsylvania, Philadelphia County, to the United States District Court for the

Eastern District of Pennsylvania.

Dated: September 13, 2021
       Philadelphia, PA                                  WADE CLARK MULCAHY, LLP


                                                         /s/ Robert J. Cosgrove
                                                         ______________________________
                                                         By: Robert J. Cosgrove, Esq.




                                         Page 5 of 6
          Case 5:21-cv-04062-JMG Document 1 Filed 09/13/21 Page 6 of 6




                                         VERIFICATION

       I, Robert Cosgrove, verify that I am the attorney for Jiahao Yan and am authorized to make

this verification. I declare under the penalty of perjury that the foregoing is true and correct to the

best of my knowledge and belief.

Dated: September 13, 2021
       Philadelphia, PA                                        WADE CLARK MULCAHY, LLP


                                                               /s/ Robert J. Cosgrove
                                                               ______________________________
                                                               By: Robert J. Cosgrove, Esq.




                                             Page 6 of 6
